 In the Matter of PLYwooD-PLASTICS CORPORATION,EMPLOYERandPLYWOOD AND VENEER WORKERS LOCAL UNIONS 3130 AND 3135, AF-FILIATED WITH UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, A. F. L., PETITIONERCase ,No. 10-RC-501.-Decided July 19, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Jerold B.Sindler, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners are labor organizations claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.' At thehearing, the Employercontended that,as a resultof a bankruptcy proceedingin the United States District Court for the Eastern District of South Carolina, theEmployer has been named Debtor in Possession and designatedto continueits operationsunder the directionof the Court.It arguesthat theprovisionsof the Chandler Bank-ruptcy Actenjoinsthe Boardfrom taking any actionwith respect to the instantpetition.We find no merit in thiscontention.N. L. R. B.v.The Baldwin Locomotive Works,128F. 2d 39(C. A. 3).The Employer also contendedthat thepetition should be dismissed allegedly becausethe Petitioners are guilty of racial discriminationin that Local 3130 iscomposed exclusivelyof white members,and Local3135 is composedof Negro members.The Board will notpass on theinternalorganizationof thepetitioning unionsin theabsence ofproof thatthey will not fairly represent all employeesregardlessof race, color,or creed.As nosuch proof was adduced,we reject this contention.Matter of Veneer Products, Inc.,81 N. L.R. B. 492, and cases citedtherein.85 N. L. R. B., No. 48.265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit :The Petitioners seek to represent a unit of all production, main-tenance, and yard employees at the Employer's Hampton, South Caro-lina, plant, including plastic, resin, and glue department employees,but excluding logging employees, inspectors, professional employees,guards, and supervisors.The Employer disagrees with this proposedunit to the extent that the Employer would include logging employeesand inspectors, but exclude plastics, resin and glue departmentemployees.Logging employees:The Employer manufactures plywood andplastic products at its Hampton plant. It obtains some of the lumberfor manufacturing purposes from a logging operation which it car-ries on at Cottageville, South Carolina, about 40 miles from the manu-facturing plant.The logging operation employees cut and ship tim-ber to the Hampton plant.They are separately supervised and do notinterchange with plant employees. In view of the geographical sepa-ration of the logging and plant operations, the difference in the typeof work performed, and the absence of any history of bargaining ona broader basis, we shall exclude the logging operation employeesfrom the unit.2Plastic, resin, and glue department employees:The Employer wouldexclude these employees solely on the ground that the Petitioner"cannot constitutionally represent" employees in the plastic industry.The Petitioners dispute this alleged infirmity. In any event the Peti-tioners are prepared to represent them .3As they constitute an inte-gral part of the plant's operations, we shall include them in the plant-wide unit.Inspectors:The Petitioners would exclude 14 inspectors who checkon quality of the manufactured products at various stages in the manu-facturing process.Thirteen of the inspectors are hourly paid andperform ordinary production work when they are not engaged in in-spection.As inspectors they may reject inferior work of productionworkers and recommend improvements in methods of quality control,but they have no authority to affect the status of any employee.Wefind that those 13 inspectors are not supervisors and shall include themin the Unit .4The fourteenth inspector, John G. Stevens, Jr., is a salaried em-ployee, who, in addition to his work as an inspector, responsibly directsthe work of five employees engaged in production work.He also2Matter of Georgia Fertilizer Company,83 N. L.R. B. 180.8Matter of Baldwin Locomotive Works,76 N. L. R. B. 922.4Matter of Veneer Products Inc., supra; Matter ofGeneral Plywood Corporation, 79N. L. R. B. 1458. PLYWOOD-PLASTICS CORPORATION267attends managerial meetings.We find that he is a supervisor andshall exclude him.Supervisors:The parties agree to the exclusion of 34 named individ-uals as supervisors.-'They disagree, however, as to the alleged super-visory status of 46 other employees.The Petitioner contends that all46 are supervisors.The record contains insufficient evidence as to thealleged supervisory duties of 27 of these employees 6We shall there-fore make no determination of their status in this Decision. If theyare supervisors within the Act's definition they will be deemed excludedfrom the unit; if they are not, they will be deemed included.Of the remaining 19 employees in dispute we find that the followingarenotsupervisors within the definition of the Act :Paul Murdough, E. Z. Eckstein,andJ. H: Padgettwho are mainte-nance men in the boiler room.Jim HollandandJohn Tuten,electrician and electrician's helper,respectively, in the maintenance department.W. J. RobinsonandHomer Polk,maintenance man and saw filer,respectively, in the maintenance department.Carey Youmans,a treator operator in the plastics department.Al-though he has two assistants working on his machine, his relationshipto these assistants is like that of a mechanic to his helper.Homer Warren,who operates a small press in the plastics depart-ment.He also has two assistants.Joe Nixon,a set-up man and equalizing saw operator in the flushdoor assembly department.Lee Murray Mills,a door patcher in the flush door assembly depart-ment.Although he sometimes gives instructions to other employeesperforming the same type of work, actual supervision is exercised bythe foreman of the department.Francis Belland J. B.Sauls,machine operators in the veneer roomdepartment.Although each has a number of assistants helping inthe operation of the machines which they run, actual supervision overthese assistants is exercised by the foreman of the department.5These employees are : Frank Owens, Wilton De Leoch, James L. Altman, GlatticePorter, Frank Porter, R. E. Barnes, Arch Stauss, Arthur Atkenson, Leon Bradley, GeorgeWohnhass, Warren M. Tebeau, O. J. Darling, Vernon Marr, George Guillory, Allen Anderson,Albert F. Frowning, J. O. Marr, Buck Watson, A. P. Eddy, Joe Russell, Charles DeWitt,L.H. Coleman,Claude Gooding, J. B. Marr, Ralph Lampken, Nathan Marr, Sam Polk,Joseph Bourden,Causey Mason,Elmer Folk,Ed Hanley,Phillip Terrey,and T. H.Vaughn.6These employees are : Albert Crosley,George H. Fennell,Claude Gooding,WoodwardGooding, Aaron Gray, James Herndon, Ernest Herndon,Ted Jacobsen,William Johnson,B. E. Moore, Frank Ogelesby, J. H. Parry, Edward E. Rentz, James R. Rivers, J. L. Russell,Lilly Sauls,Howard Shipes,John Smith,Albert Stanley, Elihugh Thomas,Norman Weaver,Sam Winstead,Bobby Joe Williams,Orla Corwin,Harold Kinard,W. E. Johnson, andJoe Robinson. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the following employeesaresupervisors within thedefinition of the Act :W. J. Blackwellwho responsibly directs the work of approximately10 employees in the green end department.Ray Mole, Hugh Gooding,andTheodore Masoneach of whom re-sponsibly directs the work of from 10 to 12 other employees in the hol-low core department.Eck PolkandJoe Peoples,working foremen in the core department.We find that all production, maintenance, and yard employees atthe Employer's Hampton, South Carolina, plant, including inspectors,and employees in the plastic, resin and glue department, but excludinglogging employees, professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and supervi-sionof the Regional Director for the Region in which this case washeard, and subject to Section 203.61 and 203.62 of National LaborRelationsBoard Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Plywood and Veneer Makers Local Unions 3130 and 3135,affiliatedwithUnited Brotherhood of Carpenters and Joiners ofAmerica, A. F. L.7The compliance status of both petitioning labor organizations has lapsed since thehearing in this matter.In the event they fall to renew compliance with Section 9 (f)and (g)within 2 weeks from the date of this Direction,the Regional Director is to advisethe Board to that effect.No election shall be conducted unless and until compliance hasbeen renewed.